              Case 1:20-cr-00165-JEB Document 12 Filed 08/27/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

         v.
                                                     No. 20 Cr. 165 (JEB)
KEVIN CLINESMITH,

                       Defendant.



                   MOTION FOR COUNSEL TO APPEAR PRO HAC VICE

         Pursuant to Local Criminal Rule 44.1(d), I, Emily Damrau, a member in good standing of

the bar of the District of Columbia and the bar of this Court, move this Court for the admission

pro hac vice of Jordan A. Rice as co-counsel for Defendant Kevin Clinesmith. The declaration

required under Rule 44.1(d) is attached to this motion.



Dated:    August 27, 2020                         Respectfully submitted,
          Washington, D.C.

                                                  /s/ Emily Damrau
                                                  Emily Damrau
                                                  D.C. Bar # 144830
                                                  MOLOLAMKEN LLP
                                                  The Watergate, Suite 500
                                                  600 New Hampshire Avenue, N.W.
                                                  Washington, D.C. 20037
                                                  Tel.: (202) 556-2013
                                                  Fax: (202) 556-2001
                                                  edamrau@mololamken.com

                                                  Attorney for Defendant
         Case 1:20-cr-00165-JEB Document 12 Filed 08/27/20 Page 2 of 5




                               CERTIFICATE OF SERVICE

       I certify that on August 27, 2020, a true and correct copy of the foregoing document was

served by CM/ECF to all counsel of record registered to the Court’s CM/ECF system.


Dated: August 27, 2020                                    /s/ Emily Damrau
                                                          Emily Damrau
             Case 1:20-cr-00165-JEB Document 12 Filed 08/27/20 Page 3 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

        v.
                                                        No. 20 Cr. 165 (JEB)
KEVIN CLINESMITH,

                        Defendant.



                  DECLARATION OF JORDAN A. RICE IN SUPPORT OF
                  MOTION FOR COUNSEL TO APPEAR PRO HAC VICE

       I, Jordan A. Rice, hereby request permission to appear pro hac vice as counsel on behalf

of Defendant Kevin Clinesmith. In support of that request, I declare as follows pursuant to 28

U.S.C. § 1746:

       1.        My full name is Jordan Andrew Rice.

       2.        My office address and telephone number are:

                 MoloLamken LLP
                 300 N. LaSalle Street, Suite 5350
                 Chicago, IL 60654
                 (312) 450-6709

       3.        I am admitted to the following bars:

Bar                                                         Year Admitted
State of Illinois (#6321377)                                2015
U.S. Court of Appeals for the Seventh Circuit               2017
U.S. Court of Appeals for the Second Circuit                2020
U.S. Court of Appeals for the Fourth Circuit                2016
U.S. Court of Appeals for the Federal Circuit               2017
U.S. District Court for the Northern District of Illinois   2017

       4.        I have not been disciplined by any bar.

       5.        I have never been admitted pro hac vice in this Court.
              Case 1:20-cr-00165-JEB Document 12 Filed 08/27/20 Page 4 of 5



         6.        I do not engage in the practice of law from an office located in the District of

Columbia.

         I declare under penalty of peijury that the foregoing is true and correct.

Dated:        August 27, 2020                        Respectfully submitted,
              Chicago, IL

                                                     ~!1. {&g
                                                 ~ordan A. Rice
                                                    Attorney for Defendant
            Case 1:20-cr-00165-JEB Document 12 Filed 08/27/20 Page 5 of 5




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

       v.
                                                   No. 20 Cr. 165 (JEB)
KEVIN CLINESMITH,

                     Defendant.



                                   [PROPOSED] ORDER

       Upon consideration of Defendant’s Motion for Counsel to Appear Pro Hac Vice, and the

declaration of Jordan A. Rice in support thereof, this Court, on this _______ day of _________,

2020, hereby

       ORDERS that Jordan A. Rice is hereby granted permission to appear pro hac vice in this

proceeding as counsel for Defendant Kevin Clinesmith.



                                                __________________________
                                                HON. JAMES E. BOASBERG
                                                United States District Judge
